Case 1:17-cr-00101-LEK Document 640 Filed 11/12/19 Page 1 of 2   PageID #: 5487




LARS ROBERT ISAACSON
Hawai’i Bar Number: 5314
1100 Alakea Street, 20th Floor
Honolulu, Hawai’i 96813
Phone: 808-497-3811
Fax: 866-616-2132
E-mail: Hawaii.defender@earthlink.net
Standby attorney for Defendant ANTHONY T. WILLIAMS

              IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAI’I


UNITED STATES OF AMERICA,               CR. NO. 17-00101 JEK

       Plaintiff,                       MOTION FOR EN CAMERA
                                        STATUS CONFERENCE AND/OR
      v.                                TO WITHDRAW AS COUNSEL;
                                        DECLARATION OF COUNSEL;
                                        CERTIFICATE OF SERVICE
ANTHONY T. WILLIAMS,

       Defendant.



     MOTION FOR EX CAMERA STATUS CONFERENCE AND/OR

                      TO WITHDRAW AS COUNSEL

Comes now Lars Robert Isaacson, standby attorney for Defendant

Anthony T. Williams, moves this Court for en camera status conference

to discuss and resolve issues pertaining to counsel’s assistance to Mr.

Williams as standby counsel in this cause, and/or for permission to
Case 1:17-cr-00101-LEK Document 640 Filed 11/12/19 Page 2 of 2   PageID #: 5488




withdraw as standby counsel and request that substitute counsel be

appointed to represent the Defendant in further proceedings in this

matter.

      This motion is brought pursuant to Rule 1.16 of the Hawaii Rules

of Professional Conduct, and is based on the Defendant’s right to the

effective assistance of counsel and to appointed counsel pursuant to the

6th and 14th Amendments to the United States Constitution, the

attached Declaration of Counsel, the records and files in this case, and

upon further evidence and argument as may be adduced at an en

camera hearing in this matter.



Dated: November 12, 2019            Honolulu, Hawai’i
                                    Respectfully submitted,

                                          /s/   Lars Isaacson
                                  LARS ROBERT ISAACSON




                                      2
